     Case 2:20-cv-00714-TLN-JDP Document 27 Filed 08/26/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RAYMOND ALFORD BRADFORD,                  Case No. 2:20-cv-00714-JDP (PC)
11                      Plaintiff,              ORDER THAT THE CLERK OF COURT
                                                ASSIGN A DISTRICT JUDGE TO THIS
12           v.                                 CASE

13    S. GEE, et al.,                           FINDINGS AND RECOMMENDATIONS
                                                THAT:
14                      Defendants.
                                                PLAINTIFF’S SECOND AMENDED
15                                              COMPLAINT BE DISMISSED WITHOUT
                                                LEAVE TO AMEND
16
                                                ECF No. 23
17
                                                PLAINTIFF’S MOTION FOR
18                                              PRELIMINARY INJUNCTION AND
                                                TEMPORARY RESTRAINING ORDER BE
19                                              DENIED

20                                              ECF No. 25

21

22          After previously filing two deficient complaints, plaintiff has filed a second amended
23   complaint. ECF No. 23. I find that this new complaint fails to comply with Rule 8 of the Federal
24   Rules of Civil Procedure. Additionally, plaintiff has ignored my warning that unrelated claims
25   against multiple defendants cannot proceed in a single action. See ECF No. 17 at 4. Having
26   already given plaintiff two opportunities to amend, I will recommend that his second amended
27   complaint be dismissed without leave to amend. In light of this recommendation, I also find that
28
                                                      1
     Case 2:20-cv-00714-TLN-JDP Document 27 Filed 08/26/21 Page 2 of 4


 1   plaintiff’s motion for preliminary injunctive relief, ECF No. 25, should be denied.

 2                                 Screening and Pleading Requirements

 3          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 4   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 5   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 6   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 7   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 8          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 9   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

10   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

11   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

12   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

13   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

14   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

15   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

16   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

17   n.2 (9th Cir. 2006) (en banc) (citations omitted).

18          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

19   U.S. 519, 520 (1972) (per curiam). The court can dismiss a pro se litigant’s complaint “if it

20   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
21   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

22   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

23   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

24   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

25                                                  Analysis

26           Plaintiff’s second amended complaint is difficult to decipher. After listing at least fifteen
27   defendants, ECF No. 23 at 2-4, plaintiff alleges various and unrelated violations of his state and

28   federal rights. First, he argues that, in a different federal suit, defendants barred his access to
                                                          2
     Case 2:20-cv-00714-TLN-JDP Document 27 Filed 08/26/21 Page 3 of 4


 1   court by falsely stating that he had not administratively exhausted his claims. Id. at 5. Second, he

 2   claims that defendants housed him in unsafe conditions.1 Id. at 7. Third, he alleges that they

 3   denied him adequate medical care by withholding pain medication and failing to treat various

 4   ailments, including a broken wrist, rectal pain, leg swelling, and stomach cramps. Id. There are

 5   more unrelated claims, but I find it unnecessary to list them all here. Plaintiff’s claims are not

 6   sufficiently related to proceed in one suit. Moreover, each claim is pleaded so vaguely that it fails

 7   to provide defendants adequate notice of how they are alleged to have violated plaintiff’s rights.

 8   For instance, with respect to one of his medical claims, plaintiff broadly references “the prison

 9   medical [and] mental health [and] custody appeals staff” and claims that all were responsible for

10   placing him at a heightened risk of contracting valley fever. Id. at 7. I have already given

11   plaintiff two opportunities to amend his complaint, and the most recent complaint has not

12   improved on its predecessors.

13            Accordingly, it is ORDERED that the Clerk of Court assign a district judge to this case.

14            Further, it is RECOMMENDED that:

15            1.     Plaintiff’s second amended complaint, ECF No. 23, be dismissed without leave to

16   amend.

17            2.     Plaintiff’s motion for preliminary injunction, ECF No. 25, be denied.

18            These recommendations will be submitted to the U.S. district judge presiding over the

19   case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the service of

20   these findings and recommendations, plaintiff may file written objections with the court. That
21   document must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

22   The presiding district judge will then review the findings and recommendations under 28 U.S.C.

23   § 636(b)(1)(C).

24

25

26
27
              1
              I will refer to defendants collectively, since it is difficult to discern how each of them is
28   alleged to have violated plaintiff’s rights with respect to each claim.
                                                         3
     Case 2:20-cv-00714-TLN-JDP Document 27 Filed 08/26/21 Page 4 of 4


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   August 25, 2021
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           4
